MEMORANDUM **
Richard J. Hardenbrook appeals pro se from the district court’s judgment dismissing his action for failure to state a claim upon which relief can be granted. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Fed. R.Civ.P. 12(b)(6). Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir.2005). We affirm.
The district court properly dismissed Hardenbrook’s third amended complaint because it failed to state a cognizable legal theory upon which relief can be granted. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.1988) (“Dismissal can be based on the lack of a cognizable legal theory[.]”).
Hardenbrook’s remaining contentions are without merit.
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.